1 Reported in 281 N.W. 256.
This case comes here on an application for a writ ofmandamus to direct the transfer of a suit brought in Ramsey county by relator against George S. Smith as administrator of the estate of Edith E. Blair to quiet the title to certain personal property in plaintiff's possession in St. Paul. The venue was changed to Faribault county, where defendant resides and where he was appointed administrator. The district court of that county refused to remand the case to Ramsey county on motion made upon the theory that the case was local and properly triable where plaintiff resides and has possession of the property involved.
Plaintiff claims to be the owner of the property here involved by virtue of an oral gift thereof made to him by Edith E. Blair prior to her death.
Under the rule in State ex rel. Nyquist v. District Court,164 Minn. 433, 205 N.W. 284, and in State ex rel. Cairney v. District Court, 178 Minn. 373, 227 N.W. 202, the suit is one to establish an oral gift and is consequently transitory in character, and the motion to remand was properly denied.
Writ discharged. *Page 600